Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 10/21/2022 is acknowledged.
2.	Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2022.

Specification
3.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAMM et al. (US 2019/0111389 A1).
	CAMM et al. ‘389 discloses a catalyst article comprising: a substrate; and a catalytic region on the substrate; wherein the catalytic region comprises a first platinum group metal (PGM) component, an oxygen storage component (OSC) material, a rare earth metal oxide, and an inorganic metal oxide (See page 11, claim 1).  The catalytic region further comprises a second PGM (See page 12, claim 16).  The first PGM component is palladium and the second PGM component is rhodium (See page 12, claim 18).   The inorganic oxide is alumina, lanthana-stabilized alumina, or a magnesia/alumina composite oxide (See page 12, claim 8).  The catalyst article further comprises a second catalytic region (See page 12, claim 22).  See also entire reference for more details.
	Regarding claims 1-9, the reference appears to teach the claimed catalyst article but silent with respect to the amount of the dopant contained in the inorganic oxide support.
	Examiner considers finding of an optimum amount of the dopant effective for the inorganic metal oxide support of the disclosed catalyst article is prima facie obvious to one of ordinary skill in the art at the time the invention was made because metal content is a results-effective parameter, in view of In re Boesch.  See also In re Aller. 
	Regarding claim 10, it would be expected that the IR intensity ratio of the disclosed catalyst article would be the same in view of the same catalyst article disclosed and being claimed.
	
Citations
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
6.	Claims 1-12 are pending.  Claims 1-10 are rejected.  Claims 11-12 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (9:00 am – 5:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
November 05, 2022